DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 31 July 2018 is acknowledged. New claims 27-44 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 27-38, drawn to marker compositions, film forming compositions, and objects having films of marker materials.
Group II, claim(s) 39-44, drawn to methods for marking and authenticating an object.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a surface binding material and XRF sensitive marker, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [ 
Anthony Venturino on 13 October 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 39-44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Duplicate Claim Warning
Applicant is advised that should claim 39 (incorporating non-elected claim 27) be found allowable, claim 43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the method steps of claims 39 and 43 are identical, and the formula incorporated from claim 27 in claim 39 appears identical to that of claim 43.
Likewise, the subject matter of claims 41 and 42 appear to cover the same subject matter.

Claim Objections
Claims 40 and 41 are objected to because of the following informalities:  The word “marketing” in these claims should be “marking”.  The term “achievable” in claims 40 and 41 should be “achieved,” . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 39, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,501,825 (“Kaiser”).
	As to claims 39 and 43, Kaiser teaches a method for verification (authentication) of an object (abstract). Kaiser teaches incorporation of a taggant to be detected by X-ray fluorescence (1:60-65). Kaiser teaches incorporating the taggant into a coating (2:1-4), thus applying a marking composition of the taggant and coating (surface binding material, see 3:64-67). Kaiser teaches using as a taggant elements or compounds detectable by XRF (3:20-42). Kaiser teaches that 1-100 ppm of the taggant may be used for detection (4:15-27).
While not exemplified, Kaiser teaches the taggent may be applied in a code, thus pattern, thus a pattern indicating authenticity (4:50-55). Kaiser teaches irradiating the object with X-rays to authenticate the document (9:40-46). Given this, it would be obvious to modify the method of Kaiser, applying the taggant (XRF-sensitive marker) in a pattern to indicate authenticity by a code, as Kaiser suggests such a method.
As to claim 40, Kaiser teaches that the XRF material may be applied by printing (9:1-6).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,501,825 (“Kaiser”) as applied to claim 39, further in view of US 2013/0074449 (“Grunler”).
As to claim 41, Kaiser teaches the use of coating to apply the marker, and is not limited to method, but does not teach vacuum deposition. However, Grunler teaches methods for depositing markers on substrates for identification, including using luminescent dyes (para. 0011), and teaches that markers can be applied via chemical vapor deposition (para. 0012), which is a vacuum deposition method. Given that this is a known deposition technique for coatings, in particular markers, it would be an obvious modification to use vacuum deposition as a technique for depositing the XRF sensitive markers of Kaiser.

Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,501,825 (“Kaiser”) in view of US 2013/0074449 (“Grunler”).
As to claims 42 and 44, Kaiser teaches a method for verification (authentication) of an object (abstract). Kaiser teaches incorporation of a taggant to be detected by X-ray fluorescence (1:60-65). Kaiser teaches incorporating the taggant into a coating (2:1-4), thus applying a marking composition of the taggant and coating (surface binding material, see 3:64-67). Kaiser teaches using as a taggant elements or compounds detectable by XRF (3:20-42). Kaiser teaches that 1-100 ppm of the taggant may be used for detection (4:15-27).
While not exemplified, Kaiser teaches the taggent may be applied in a code, thus pattern, thus a pattern indicating authenticity (4:50-55). Kaiser teaches irradiating the object with X-rays to authenticate the document (9:40-46). Given this, it would be obvious to modify the method of Kaiser, applying the taggant (XRF-sensitive marker) in a pattern to indicate authenticity by a code, as Kaiser suggests such a method.
 Kaiser teaches the use of coating to apply the marker, and is not limited to method, but does not teach vacuum deposition. However, Grunler teaches methods for depositing markers on substrates for identification, including using luminescent dyes (para. 0011), and teaches that markers can be applied via chemical vapor deposition (para. 0012), which is a vacuum deposition method as required by claims 42 and 44. Given that this is a known deposition technique for coatings, in particular markers, it would be an obvious modification to use vacuum deposition as a technique for depositing the XRF sensitive markers of Kaiser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764